DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5, 7, and 8 are pending and examined below. This action is in response to the claims filed 9/9/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/22 has been entered.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112 filed on 9/9/22, regarding 35 U.S.C. § 112 rejections are persuasive in view of amendments filed 9/9/22. 35 U.S.C. § 112 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 9/9/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 9/9/22. However, upon further consideration, a new ground(s) of rejection is made in view of Oshida et al. (US 2016/0071418) below.

Regarding alleged over-abstraction of the claim language, the office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sandin et al. (US 2008/0039974) in view of Oshida et al. (US 2016/0071418).

Regarding claim 5, Sandin discloses an autonomous working device including a field management system comprising: an autonomous traveling work vehicle including (Abstract and ¶237  remote monitor corresponding to the recited management system): 
a traveling vehicle body (¶88 – body 100);  
a positioning device mounted on the traveling vehicle body and configured to acquire self-vehicle position information indicative of a self-vehicle position (¶246 – robot may include a GPS corresponding to the recited positioning device mounted to the traveling vehicle body); 
a work device configured to affect a work for a field (¶88 – cutter 200);  
a set of sensors configured to determine determination data based on a condition of at least one of the traveling vehicle body and the work device during traveling of the traveling vehicle body, wherein the determination data determined by the set of sensors is at least one of (¶232-236 – discloses various sensors configured to determine the condition of the traveling body and work device based on determination data): 
a traveling load applied to a traveling drive device for driving the traveling vehicle body for traveling (¶234 – drive wheel torque sensor corresponds to the recited traveling load), 
a work load applied to a work drive device for driving the work device (¶234 – motor load of the cutter 200 corresponds to the recited work load), 
a tilt of the traveling vehicle body (¶231-233 – robot tilt), and 
an acceleration of the traveling vehicle body (¶231-233 and ¶251-253 – accelerometer data); 
an abnormality detection section configured to detect an abnormality in the field based on the determination data determined by the set of sensors (¶232-236 – detecting obstacles or robot stuck conditions corresponding to the recited detected abnormality determined by the determination data from the set of sensors); 
Attorney Docket No. 00388-1804266a terminal operated remotely from the autonomous traveling work vehicle including (¶237 – remote monitor): 
an abnormality information acquisition section configured to acquire the abnormality information outputted from the abnormality information outputting section (¶237 - the robot 10 becomes stuck, damaged, unsafe for operation, or unable to empty the clipping collector, for example corresponding to the recited abnormality information); 
a map information storage section configured to store map information of the field (¶237-328 – area of lawn mowed corresponding to the recited map information of the field); 
Sandin does not disclose transferring abnormality information to an acquisition section of the terminal or the use of a photographing device Oshida discloses a vehicle operation assistance system including a photographing device configured to photograph an image around the traveling vehicle body in response to an abnormality being detected by the abnormality detection section (¶23 - when a first vehicle detects an object or obstacle, the first vehicle may capture an image or media of the object where the object/obstacle/hazard corresponding to the recited abnormality being detected and taking a photograph in response to the object being detected); and 
an abnormality information outputting section configured to output, as abnormality information in the case of detection of abnormality by the abnormality detection section, the self-vehicle position information, the image photographed by the photographing device, and the determination data (¶112-119 – hazard database includes the corresponding to the recited abnormality information in the case of detection of abnormality, a pose of the first vehicle corresponding to the recited self-position information, object in a captured image corresponding to the recited image photographed as well as predetermined or predefined operating actions associated with defining an object as a hazard corresponding to the recited determination data, the combination of the field abnormality detection and remote terminal of Sandin with the hazard detection information transmission system of Oshida fully discloses the elements as claimed); and 
an abnormality information addition section configured to add the abnormality information to the map information, the abnormality information including the self-vehicle position information, the image photographed by the photographing device, and the determination data (¶112-119 – hazard database includes map data from the navigation unit 142 to identify or pinpoint a lane associated with an object or a hazard corresponding to the recited map information, a pose of the first vehicle corresponding to the recited self-position information, object in a captured image corresponding to the recited image photographed as well as predetermined or predefined operating actions associated with defining an object as a hazard corresponding to the recited determination data, the combination of the field abnormality detection and remote terminal of Sandin with the hazard detection information transmission system of Oshida fully discloses the elements as claimed); and 
a display section configured to display the abnormality information and the map information, the abnormality information including the self-vehicle position information, the image photographed by the photographing device, and the determination data (¶137-142 and Fig. 5 – hazard database may supply rendering of one or more images of one or more hazards corresponding to the recited image photographed and corresponding lane level location data or information associated therewith corresponding to the recited abnormality information and the map information including self-vehicle position information as well as required avoidance maneuver corresponding to the recited determination data all being rendered or displayed to the driver, the combination of the field abnormality detection and remote terminal of Sandin with the hazard detection information transmission system of Oshida fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the field abnormality detection and remote terminal of Sandin with the hazard detection information transmission system of Oshida in order to create a database to perform or implement hazard mitigation (Oshida - ¶142).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sandin et al. (US 2008/0039974) in view of Oshida et al. (US 2016/0071418), as applied to claim 5 above, Miyakubo et al. (US 2018/0215393).

Regarding claim 7, Sandin in view of Oshida disclose a system for identifying and displaying abnormality information but do not disclose displaying this in response to a time period of work being completed however Miyakubo discloses an autonomous work vehicle including the terminal is further programmed or configured to, in response to work for the field being completed by the autonomous traveling work vehicle (¶62 – measuring and recording time period, area, and position in a field to a map in response to the work being completed): 
displaying, based on the abnormality information and the map information, a map of the field comprising a plurality of representations of detected abnormalities on the map; and displaying, based on user input to the terminal, the image around the traveling vehicle body that was photographed in response to detection of the abnormality (¶28 and ¶49-58 – displaying an image of a surrounding portion captured by the camera 42, the statuses of the autonomously traveling work vehicle 1 and the work, information on the GPS, an operation screen, and the like, so that the operator can monitor these items including position measurements where failure occurred over a set time period).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the abnormality information detection and displaying system of Sandin in view of Oshida with the timing/mapping reporting for error detection of Miyakubo in order to increase work efficiency and preventing work stoppage by reducing wasted time finding out causes, locations, and times of failure (Miyakubo - ¶6-7)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sandin et al. (US 2008/0039974) in view of Oshida et al. (US 2016/0071418), as applied to claim 5 above, Kim (US 2019/0100218).

Regarding claim 8, Sandin in view of Oshida disclose a system for identifying and displaying abnormality information but do not disclose graphing the determination data however Kim discloses a vehicular system which identifies data abnormalities including the display section is further configured to display the determination data on a graph, wherein the graph comprises an x-axis representing a time period over which the determination data was determined, and a y-axis representing recorded values of the determination data (¶111 and Fig. 3 - the x-axis refers a time, the y-axis refers to the braking pressure in order to identify when the braking device 1 is in the abnormal state, the combination of the abnormality information detection and displaying system of Sandin in view of Oshida with the graphical determination of Kim fully discloses the elements as claimed.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the abnormality information detection and displaying system of Sandin in view of Oshida with the graphical determination of Kim in order to properly illustrate when a system is in an abnormal state (Kim - ¶111).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ballou (US 2015/0277442) discloses a system of identifying hazards including transmitting a video as all or part of the hazard data (¶26).

Creasey et al. (US 2015/0019043) discloses a system for controlling the operation of a driverless vehicle in response to obstacle detection including transmit an image or video stream captured by a camera on or in the vehicle of an area in which the hazard was detected to the computer system operated by the human operator (Claim 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J. REDA/Examiner, Art Unit 3665